Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2017

The Court of Appeals hereby passes the following order:

A17A1676. RODNEY ALAN NEAL v. THE STATE.

      In May 2014, Rodney Alan Neal pled guilty to possession of cocaine with
intent to distribute and illegal use of a communication facility. In March 2015, Neal
filed a pro se motion for out-of-time appeal, which the trial court denied on March 17,
2015. Neal then filed his pro se notice of appeal on April 20, 2015. We, however,
lack jurisdiction.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after
entry of the appealable order. The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rocha v. State, 287 Ga.
App. 446, 446 (1) (a) (651 SE2d 781) (2007). Here, Neal filed his notice of appeal
34 days after the order was entered. Accordingly, his appeal is untimely and is hereby
DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.